This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. The first brief of appellant/cross-appellee, Industrial Commission of Ohio, was due June 12, 1995. It appears from the records of this court that appellant/cross-appellee has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the appeal of appellant/cross-appellee, Industrial Commission of Ohio, be, and hereby is, dismissed sua sponte, effective June 21, 1995.
The cross-appeals by Eaton Corporation and Frankie Baker remain pending.
IT IS FURTHER ORDERED by the court that cross-appellants’ merit briefs shall be filed pursuant to S.Ct.Prac.R. VI(1), and are due July 12, 1995; cross-appellee’s brief shall be filed pursuant to S.Ct.Prac.R. VI(2); and cross-appellants may file reply briefs pursuant to S.Ct.Prac.R. VI(3).